 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   Robert Meyer

 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00012-LJO
12                       Plaintiff,               AMENDED STIPULATION AND ORDER TO
                                                  CONTINUE STATUS CONFERENCE
13   vs.
14   ROBERT MEYER,                                DATE: July 11, 2019
                                                  TIME: 2:00 p.m.
15                       Defendant.               JUDGE: Hon. Sheila K. Oberto
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the status conference in the above-captioned matter now set for May 23,
20   2019, before the Honorable Sheila K. Oberto, be continued until July 11, 2019 at 2:00 p.m.
21   before the Duty Magistrate Judge.
22          Mr. Meyer’s continued attendance and progress at the program was confirmed by his
23   supervising United States Program Officer to counsel. Based on Probation’s request, the parties
24   are now seeking the status conference be continued to July 11, 2019 at 2:00 p.m. for an
25   additional update on Mr. Meyer.
26          As Mr. Meyer has already admitted his violation and as this is supervised release
27   violation, no exclusion of time is necessary under the Speedy Trial Act pursuant to 18 U.S.C.
28   §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
 1
                                                               Respectfully submitted,
 2
                                                               McGREGOR SCOTT
 3                                                             United States Attorney

 4
     DATED: May 22, 2019                                By:    /s/ Henry Carbajal
 5                                                             MELANIE ALSWORTH
                                                               Assistant United States Attorney
 6                                                             Attorney for Plaintiff

 7
                                                               HEATHER E. WILLIAMS
 8                                                             Federal Defender

 9
     DATED: May 22, 2019                                By:    /s/ Charles J. Lee
10                                                             CHARLES J. LEE
                                                               Assistant Federal Defender
11                                                             Attorneys for Defendant
                                                               Robert Meyer
12
13
14                                                      ORDER

15
              IT IS SO ORDERED that the status conference in the above-entitled case shall be
16
     continued to July 11, 2019 at 2:00 p.m. before the Duty Magistrate Judge.
17
18
19
     Dated:       May 22, 2019                                        /s/   Sheila K. Oberto      .
                                                              UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
      Meyer: Amended Stipulation and [Proposed] Order    -2-
      to Continue Status Conference
